—Appeal by the defendant from a judgment of the County Court, Dutchess County (Marlow, J.), rendered March 20, 1997, convicting him of burglary in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt is not preserved for appellate review (see, CPL 470.05 [2]; People v Griffin, 247 AD2d 550). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s rémaining contentions are unpreserved for appellate review and, in any event, are without merit or do not require reversal. Bracken, J. P., O’Brien, Santucci and Altman, JJ., concur.